Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 8, 11, 13, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YOSHIMURA US 20190229860.

	Regarding claims 1, 6, 11, 16, YOSHIMURA teaches a method performed by a terminal for transmitting uplink data in a wireless communication system, the method comprising:
identifying a maximum code block size based on a transport block size and modulation and coding scheme (MCS) information (The maximum code block length Z of the transport block may be given based on the transport block size and the modulation scheme (QPSK, 16 QAM, 64 QAM and the like), [0079];
segmenting a transport block into at least two code blocks based on the maximum code block size (wherein the transport block with the CRC is divided into the code block(s) in a case that a size of the transport block with the CRC is larger than a maximum code block size, claim 13);
	performing a channel coding for each of the at least two code blocks respectively, based on a low density parity check coding (LDPC) ([0087]).

Regarding claim 3, 8, 13, 18, the transport block is segmented into the at least two code bocks, in case that the transport block size with a transport block CRC is more than the maximum code block size ( claim 13).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
Prior Art of Record 

20170170925  [0030] teaches performing a channel coding for each of the at least two code blocks respectively, based on a low density parity check coding (LDPC).

Allowable Subject Matter
Claims 2, 4, 5, 7, 9, 10, 12, 14, 15, 17, 19, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476